Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      31-JAN-2019
                                                      09:29 AM




                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


               IN THE MATTER OF BCI COCA-COLA BOTTLING
                    COMPANY OF LOS ANGELES, INC.,
      Respondent/Respondent/Appellant/Appellee/Cross-Appellee,

                                vs.

    LEONARD HOSHIJO, in his official capacity as the Director,
  Department of Labor and Industrial Relations, STATE OF HAWAII;
  DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS, STATE OF HAWAII,
         Respondents/Appellees/Appellees/Cross-Appellants,

                                and

                          TAMMY L. JOSUE,
     Petitioner/Complainant/Appellee/Appellant/Cross-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 13-1-1817-06)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
           Petitioner/Complainant/Appellee/Appellant/Cross-

 Appellee Tammy L. Josue’s Application for Writ of Certiorari,

 filed on December 21, 2018, is hereby accepted and will be
scheduled for oral argument.   The parties will be notified by

the appellate clerk regarding scheduling.

         DATED: Honolulu, Hawaii, January 31, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                2